Case 1:20-cv-08603-NLH-AMD Document 3 Filed 07/13/20 Page 1 of 1 PageID: 35



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                  Camden Division
_______________________________________
                                        )
SUBARU OF AMERICA, INC, and             )
GREAT AMERICAN INSURANCE                )
COMPANY,                                )
                                        )
                 Plaintiffs,            )
                                        )
v.                                      ) Case No.: 1:20-cv-08603
                                        )
CB RICHARD ELLIS, INC.,                 )
                                        )
                 Defendant.             )
_______________________________________)

       Plaintiffs make the following disclosure pursuant to Federal Rule of Civil Procedure 7.1.

Plaintiff, Subaru of America, Inc., is a publicly held company. Plaintiff, Great American

Insurance Company, is a subsidiary of American Financial Group, which is a publicly held

company.

                                             Respectfully submitted,



                                             /s/ Anita J. Murray, Esquire
                                             Eckert Seamans Cherin & Mellott, LLC
                                             Anita J. Murray, Esquire
                                             Attorney ID. No. 017131999
                                             Two Liberty Place
                                             50 S. 16th Street, 22nd Floor
                                             Philadelphia, PA 19102
                                             (215) 851-8395 phone / (215) 851-8383 fax
                                             amurray@eckertseamans.com
